NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



LARRY DUANE HARLEY,                       )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D19-1386
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 18, 2020.

Appeal from the Circuit Court for
Hillsborough County; Melissa M. Polo,
Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.